Citation Nr: 0208278	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  98-08 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a left knee injury, status postoperative repair 
of partial meniscus tear with debridement, currently 
evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had verified active military service from April 
1972 to April 1976 and additional unverified service from 
August 1978 to January 1995.  

The case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
RO that denied the veteran's claims for increased ratings for 
in his service-connected left and right knee disabilities.  
The veteran submitted a Notice of Disagreement (NOD) to that 
action in March 1997.  

On review of the record, the Board finds that an SOC has not 
been issued as to the claim for an increased rating for the 
service-connected postoperative residuals of a right knee 
injury.  

Accordingly, this matter is addressed in the Remand section 
of this document.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The veteran is shown to suffer from left knee injury 
residuals including osteoarthritis with stiffness and muscle 
spasm and a noncompensable functional limitation due to pain 
and chondromalacia and bone fragments with episodes of 
locking, pain, swelling and increased heat in the joint; 
neither recurrent subluxation nor lateral instability of the 
left knee joint is demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 20 percent, 
but not more, for the veteran's left knee disability are met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.49, 4.71a including Diagnostic 
Codes 5257, 5258, 5259, 5260, 5261, 5262 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law, in particular, the RO sent him 
a VCAA development letter in March 2001, he has also been 
afforded additional VA examinations in order to fully 
evaluate the severity of the service-connected left knee 
disability.  

Accordingly, the Board determines that the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without again remanding the claim to the RO, 
as the requirements of the new law have essentially been 
satisfied.

In this regard, the Board notes that, by virtue of the March 
2001 VCAA development letter, in addition to the Statement of 
the Case and the Supplemental Statement of the Case issued 
during the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and have been given notice of the 
information, medical evidence and lay evidence necessary to 
substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, all 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  


II.  Factual Background

During service the veteran is shown to have received 
treatment for left knee symptomatology on numerous occasions.  
The X-ray studies of the left knee during service revealed 
arthritic changes and an arthroscopic evaluation conducted in 
1992 revealed a complex degenerative tear of the left 
meniscus and chondromalacia.  

A September 1996 MRI report of the left knee shows a tear in 
the posterior horn of the medial meniscus and additional 
abnormalities that were likely degenerative, although another 
tear was not ruled out.  ACL, PCL, and collateral ligaments 
were intact, and the lateral meniscus was reportedly normal.  
No focal cartilaginous defect was noted.  Mild degenerative 
changes were found.  

A November 1996 bone scan report indicates that the findings 
most likely represented degenerative changes.  

During a VA hospitalization in February 1997, the veteran 
underwent a diagnostic and operative arthroscopy with 
debridement and shaving of a trochlear chondral defect, 
needling over the posterior horn of the medial meniscus with 
injection of steroid, and debridement of medial synovial 
protuberant tissue.  

In a rating action of April 1997, the RO assigned a temporary 
total post-surgical convalescent rating based on this surgery 
beginning on February 17, 1997 through March 31, 1997.  A 10 
percent rating for the veteran's left knee disability was 
assigned, effective on April 1, 1997.  

Prior to a July 1998 VA examination, the veteran reported 
having pain and swelling, locking and soreness in both knees.  

The July 1998 VA examination report shows that the veteran 
reported having daily left knee locking and popping, along 
with pain, aggravated by standing and bending.  He took 
ibuprofen for pain.  No crutches or braces were needed.  

The examination of the left knee revealed generalized muscle 
spasm with flexion to 130 degrees and extension to zero 
degrees.  Pain was reported at 100 degrees.  The drawer, 
Lachman and McMurray signs were negative.  There was no 
swelling, tenderness or deformity present.  The veteran 
ambulated normally without limp, and knee pain was only 
experienced on attempting the squat and hop.  There was no 
ankylosis.  The pertinent diagnosis was that of status post 
left knee injury.  

On VA examination in November 1998, the veteran also reported 
having a painful, stiff left knee with reduced motion, 
especially going up and down stairs.  The examiner noted that 
there was no dislocation or recurrent subluxation.  The left 
knee was slightly swollen, tender laterally with some slight 
increase in heat.  There was pain with motion, extension was 
noted to zero degrees and flexion to 90 degrees, with pain 
between 60 and 90 degrees.  He could heel to toe walk and 
rock on his heels without pain.   

The November 1999 VA radiograph reports reveal an impression 
of minimal osteoarthritis.  

The report of a May 2000 VA examination reflects that the 
veteran reported having increased left knee pain with sitting 
and standing.  He reported swelling 2 to 3 times per month 
and increased stiffness.  An examination of the left knee 
revealed that it was normal in appearance, with no obvious 
swelling or redness, but with tenderness.  

The veteran had flexion to 120 degrees with extension to zero 
degrees.  Pain was reported at 100 degrees.  There was no 
abnormality to varus or valgus stress.  There was no drawer 
sign or McMurry sign.  

A June 2001 private report shows that the veteran's knees had 
no effusion.  His ligaments were stable.  Tenderness was 
manifested.  Knee motion was slightly lacking full extension 
with flexion to 130 degrees.  

Prior to his November 2001 VA examination, the veteran 
reported having soreness, swelling, constant pain and locking 
of his knees.  

The November 2001 VA examination report shows that the 
veteran reported daily left knee pain that was of an aching 
quality.  On examination, the veteran's alignment of the 
knees was good while walking.  There was minimal swelling.  
There was no heat.  Some pain on pressing the patella was 
noted.  

The veteran had flexion to 120 with extension to zero 
degrees.  The knee was stable to stress, and the anterior and 
posterior drawer signs were negative.  There was some 
discomfort on deep knee bending.  There was excellent 
coordination.  The examiner noted that pain was only 
increased on deep palpation and weightbearing; otherwise, on 
range of motion, the range of motion was identical, with or 
without pain.  The examiner noted that, on this examination, 
the veteran reported increased locking and tenderness than 
previously, and that there was some quadriceps atrophy; 
however, the mass was sufficient so that there was no 
weakness identified in flexion and extension against 
resistance.  

The veteran was diagnosed with degenerative joint disease and 
osteoarthritis of the left knee, and postsurigical 
chondromalacia and bone fragments with debridement, with 
residual symptoms.  


III.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 4.1.  

The Board notes that, in consideration of limitation of 
motion, the Court has set forth certain guidelines.  In the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
has expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  

In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 
4.45.  It was also held that the provisions of 38 C.F.R. § 
4.14 (avoidance of pyramiding) do not forbid consideration of 
a higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  

In applying 38 C.F.R. §§ 4.40 and 4.45, inquiry is directed 
to such factors as functional loss due to pain or weakness, 
excess fatigability, incoordination, pain on movement, and 
instability.  See DeLuca, supra.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.71a Part 
4 (hereinafter Schedule).  These criteria are based on the 
average impairment of earning capacity, 38 U.S.C.A. § 1155, 
and utilize separate diagnostic codes to identify the various 
disabilities.  

Diagnostic Code 5257 evaluates slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  

A rating greater than that currently in effect is also 
contemplated for ankylosis of the knee under Diagnostic Code 
5256; for a dislocated semilunar cartilage disability, under 
Diagnostic Code 5258; for limitation of flexion and extension 
under Diagnostic Codes 5260 and 5261, respectively; and for 
impairment of the tibia or fibula under Diagnostic Code 5262.  

However, the Board must point out that, after a careful 
review of the evidence of record, there is no evidence of 
knee ankylosis or impairment of the tibia or fibula.  

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria.  

Similarly, limitation of leg extension is evaluated as 10 
percent disabling under Diagnostic Code 5261 when leg 
extension is limited to 10 degrees; as 20 percent disabling 
when leg extension is limited to 15 degrees; is rated at 30 
percent when extension is limited to 20 degrees; is evaluated 
as 40 percent disabling when extension is limited to 30 
degrees; and is evaluated as 50 percent disabling when 
extension is limited to 45 degrees.  Where extension is 
limited to 5 degrees, a noncompensable evaluation may be 
assigned.  

However, after a careful review of the record, the evidence 
does not show that the veteran's left knee motion is limited, 
by pain or otherwise, to a compensable degree.  Specifically, 
although on examination in November 1998, the veteran 
manifested pain with motion from 60 degrees of flexion to 90 
degrees, limitation of leg flexion to 45 degrees must be 
shown before even a 10 percent evaluation is assigned under 
Diagnostic Code 5260.  

In addition, as the record reflects that the veteran does not 
manifest left knee recurrent subluxation or lateral 
instability, the Board determines that his service-connected 
disability is more appropriately rated under Diagnostic Code 
5258.  Butts v. Brown, 5 Vet. App. 532 (1993) (Board 
possesses specialized expertise in determining application of 
particular diagnostic code); see also Pernorio v. Derwinski, 
2 Vet. App. 625 (1992).  

The evidence shows that, during the course of the appeal, the 
veteran's left knee condition was manifested by a tear of the 
medial meniscus in 1997 when he underwent surgery.  On 
examination in November 1998, there was evidence of a 
swollen, tender knee with some slight increase in heat.  

Although subsequent examinations showed varying degrees of 
symptomatology, after consideration of the MRI report, the 
Board determines that the clinical findings suggest a 
disability picture that more nearly approximates that of 
frequent episodes of locking pain and effusion into his left 
knee joint warranting an increased rating of 20 percent under 
the provisions of Diagnostic Code 5258.  

Because the veteran's symptoms of locking, swelling and 
increased in heat of the joint include a related functional 
loss due to pain, the Board determines that a separate 
compensable rating is not appropriate in accordance with the 
provision of Diagnostic Code 5003 in this case.  See 
38 C.F.R. § 4.14.  



ORDER

An increased rating of 20 percent for the service-connected 
residuals of a left knee injury, status postoperative repair 
of a medial meniscus with debridement is granted, subject to 
the law and regulations controlling the award of monetary 
benefits.  



REMAND

As indicated above, the veteran filed a claim in July 1996 
for an increased rating for his service-connected right knee 
condition, which was denied in a August 1996 rating decision.  
The veteran submitted an NOD in March 1997.  However, the 
Board can identify no Statement of the Case with respect to 
this issue.  

Thus, the March 1997 NOD conferred jurisdiction on the Board 
with respect to this issue, and the issuance of an SOC is 
required.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the matter of an increase rating for the 
service-connected right knee disability is remanded to the RO 
for the following action: 

1.  With regard to the matter of an 
increased rating for the veteran's 
service-connected right knee disability, 
the RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a Statement of the Case so 
that the veteran may have the opportunity 
to complete an appeal on this issue (if 
he so desires) by filing a timely 
Substantive Appeal.  

2.  In an effort to assist the veteran, 
since the lapse of time from the August 
1997 rating decision is great, the RO 
should also make an effort to include the 
relevant provisions pertaining to the 
perfection of a timely appeal after the 
issuance of an Statement of the Case, 
i.e., the 60 day time limit, from the 
date of mailing of the SOC, for 
perfecting an appeal.  

Thereafter, if indicated, this matter should be returned to 
the Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

